Brown, C. J.,
Concurring. — T fully concur in the decision and opinion in this case.
The question of tlie father’s religious belief is in no wise involved.
The all-important question is, must a parent call a physician every time his child is sick, or risk being adjudged guilty of manslaughter if the child should die? If not, who is to decide when the child is sick enough to place upon the father the obligation to call a physician? Is it the father, or the neighbors, or must the father call a physician to ascertain if the child needs a physician?
Has the practice of medicine become an exact science, so that after death., human testimony can establish beyond a reasonable doubt that if a physician had been called the child would not have died?
Does the duty of a parent to call a physician attach where a child is afflicted with a necessary fatal ailment, such as consumption, and continue until death occurs? Can tlie law fix what class of ailments' a child must be *657suffering from before tlie failure to call a physician becomes culpable negligence, so that if death ensues in one class ft is manslaughter and in another class it is not? Shall a parent avIio belongs to that exemplary band of Christians' who have no faith in the efficacy of medicine as a curative agency, be convicted of manslaughter, because he fails to call a physician to attend a sick child that subsequently dies? Until the practice of medicine becomes an exact science so that it can be established beyond the peradventure of a doubt that death would not have ensued if a physician had been in attendance, I think the answer to all these questions must be an unqualified “NO.”
The reasoning upon which the State’s case rests is this; the child was badly injured; it did not have medical attention for three weeks; after that it was in the care of a physician for two weeks before it died; if the father had called a physician it would have recovered; therefore the refusal of the father to call a physician caused the child’s death. The fallacy of this is that it was not proven, and was not capable of being proven that if the child had had medical attention it would have recovered. And that must always be the fallacy in an attempt to attach the guilt of manslaughter to a father for failing to call a physician whenever his'Child is sick, if it subsequently dies.